Citation Nr: 1025124	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  00-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California




THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including posttraumatic stress disorder.  




ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1971 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 1999 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In August 2001, the Veteran withdrew his request for a hearing 
before the Board. 

In October 2007, the Board remanded the claim for further 
development.  As a result of the remand, further development is 
warranted.

The Board has recharacterized the claim as service connection for 
a psychiatric disorder, including posttraumatic stress disorder.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he filed 
a claim for the affliction that his mental condition, whatever it 
is, causes him).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran has described an in-service stressor with sufficient 
detail to warrant further evidentiary development. 



Accordingly, under the duty to assist, the case is REMANDED for 
the following action. 

1.  Request from the appropriate federal 
custodian of Marine Corps records: 

The unit history and lessons learned 
for the Sensor Control and Management 
Platoon [SCAMP], Headquarters Company, 
Headquarters Battalion, 3rd Marine 
Division, Okinawa, Japan, from January 
1, 1974, to August 31, 1974.

2.  Afford the Veteran a VA psychiatric 
examination to determine whether it is at 
least as likely as not that any current 
psychiatric disorder is related to the 
Veteran's experience in service, including 
the risks from repelling out of helicopters 
in training exercises and, if posttraumatic 
stress disorder is diagnosed, are the risks 
associated with repelling from a helicopter 
sufficient to constitute a stressor to 
support the diagnosis of posttraumatic 
stress disorder. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

The Veteran's file must be made available 
to the examiner for review.  





3.  After the above development is 
completed, adjudicate the claim.  If the 
benefit remains denied, furnished the 
Veteran a supplemental statement of the 
case and return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


